As filed with the Securities and Exchange Commission on July 12, 2013 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NATIONAL HOLDINGS CORPORATION. (Exact name of registrant as specified in its charter) Delaware 80-149096 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 120 Broadway, 27 th Floor New York, New York 10271 (212) 417-8000 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Mark D. Klein Chief Executive Officer and Co-Executive Chairman National Holdings Corporation 120 Broadway, 27 th Floor New York, New York 10271 (212) 417-8000 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Copies to: James Kaplan, Esq. Joseph Walsh, Esq. Troutman Sanders, LLP The Chrysler Building 405 Lexington Avenue New York, New York 10174 (212) 704-6000 Ted H. Finkelstein, Esq. Vice President, Secretary and General Counsel Gilman Ciocia, Inc. 11 Raymond Avenue Poughkeepsie, New York 12603 (845) 485-5278 Jay Kaplowitz, Esq Arthur Marcus, Esq.
